Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed because the prior art fail to teach the first peel-off unit whose end portion is in contact with the image earner; and the second peel-off unit whose end portion is not in contact with the image carrier, the second peel-off unit is disposed in such a way that the end portion thereof is located at a position that is the same as or upstream of a position of the end portion of the first peel-off unit in a rotation direction of the image carrier, and the second peel-off unit is movable so that the end portion thereof moves away from the image carrier, wherein the end portion of the first peel-off unit and the end portion of the second peel-off unit do not overlap with each other in an axial direction of the image carrier in combination with remaining limitations of claims 1-20.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852